     Case 2:19-cv-00251-GMN-VCF Document 5 Filed 02/20/19 Page 1 of 2



 1   Michael J. Nunez, Esq.
     Nevada Bar No.: 10703
 2   Corrine P. Murphy, Esq.
 3   Nevada Bar No.: 10410
     MURCHISON & CUMMING, LLP
 4   350 S. Rampart Blvd., Suite 320
     Las Vegas, Nevada 89145
 5   Telephone: (702) 360-3956
     Facsimile: (702) 360-3957
 6   cmurphy@murchisonlaw.com
 7   Attorneys for Defendants DOUGLAS R.
          OPOLKA and PAE APPLIED
 8        TECHNOLOGIES, LLC erroneously
          sued as PAE HOLDING
 9        CORPORATION
10                               UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12   ERIK ALEGRET, an individual; MIRTA                 CASE NO.: 2:19-cv-00251
     DEMARCO-ALEGRET, an individual;
13   RICARDO ALEGRET, an individual;                   STIPULATION AND ORDER TO
     BLANCA ALEGRET, an individual;                    REMAND
14

15                 Plaintiffs,

16          vs.

17   DOUGLAS R. OPOLKA, an individual; PAE
     APPLIED TECHNOLOGIES, LLC erroneously
18   sued as PAE HOLDING CORPORATION, a
19   Delaware corporation; DOES I through X; and
     ROE CORPORATIONS I through X;
20
                   Defendants.
21
            Plaintiffs, ERIK ALEGRET, MIRTA DEMARCO-ALEGRET, RICARDO ALEGRET,
22
     and BLANCA ALEGRET, by and through their attorneys of record,          THE   LAW FIRM OF PARKE
23
     ESQUIRE, and Defendants DOUGLAS R. OPOLKA and PAE APPLIED TECHNOLOGIES,
24
     LLC (erroneously sued as PAE HOLDING CORPORATION), by and through their attorneys of
25   record, Corrine P. Murphy, Esq., of MURCHISON & CUMMING, LLP, hereby submit the following
26   Stipulation and order to Remand this matter back to the Eighth Judicial District Court in and for
27   Clark County, Nevada.
28
     Case 2:19-cv-00251-GMN-VCF Document 5 Filed 02/20/19 Page 2 of 2



 1
            IT IS HEREBY STIPULATED AND AGREED between the parties, by and through their
 2
     counsel of record, that this matter be remanded:
 3

 4   Dated this _____
                 20th day of February, 2019             Dated this _20th_ day of February, 2019

 5   MURCHISON & CUMMING, LLP                           THE LAW FIRM OF PARKE ESQUIRE
 6                                                             /s/ Steven K. Parke
 7   By:________________________________
           /s/ Corrine P. Murphy                        By:________________________________
     Michael J. Nunez, Esq.                             Steven K. Parke, Esq.
 8   Nevada Bar No.: 10703                              Nevada Bar No.: 12627
     Corrine P. Murphy, Esq.                            Kurt C. Lambeth
 9   Nevada Bar No.: 10410                              Nevada Bar No.: 6390
     350 S. Rampart Blvd., Suite 320                    330 E. Charleston Blvd., Suite 204
10   Las Vegas, Nevada 89145                            Las Vegas, Nevada 89104
11   T: (702) 360-3956                                  T: 702-758-4111
     F: (702) 360-3957                                  F: 702-852-1126
12   Attorneys
     Attorneys for  Defendants FRED
                for Defendants  FRED A.
                                     A. DE
                                        DE LA
                                           LA           Attorneys for Plaintiffs LUYLLI ARIAS-
          ROSA
          ROSA and    IRON MOUNTAIN
                  and IRON   MOUNTAIN                      ALMEIDA, ADA LABANINO-
13        INFORMATION
          INFORMATION MANAGEMENT
                             MANAGEMENT                    CARRAZANA, and GIRALDO SALAS
          SERVICES,
          SERVICES, INC.INC.                               AVILA
14

15          IT IS SO ORDERED:
16          Dated this ______
                         4    day of March, 2019.

17

18                                                       _________________________________
                                                         Gloria M. Navarro, Chief Judge
19
                                                         United States District Court
20

21

22

23

24

25

26

27

28


                                                    -2-
